Citation Nr: 1601484	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected sarcoidosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The claim was before the Board in September 2011, July 2013, and May 2014.  In March 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge and a transcript of this hearing has been associated with the claims file.  In September 2011, the Board denied the Veteran's service connection claim for obstructive sleep apnea.  The Veteran appealed the denial of the obstructive sleep apnea claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the September 2011 Board decision and remanded the appeal to the Board for further action.  In July 2013, the Board remanded the obstructive sleep apnea claim for a VA medical opinion to determine whether the Veteran's obstructive sleep apnea was aggravated by the Veteran's service-connected sarcoidosis.  The Board again denied the service connection claim in May 2014.  The Veteran appealed to the Court and an August 2015 Memorandum Decision vacated the Board decision and remanded the appeal to the Board for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, an August 2015 Court Memorandum Decision vacated the Board's May 2014 denial of service connection for obstructive sleep apnea secondary to sarcoidosis.  The Court found that the October 2013 and December 2013 VA medical opinions were inadequate.  

The October 2013 VA examiner was asked to discuss the Veteran's contention that medications prescribed for his sarcoidosis caused him to gain weight, which in turn aggravated his sleep apnea.  The VA examiner provided a negative opinion, stating that his weight was relatively the same after being off steroids for one year as it was before starting steroids, and that the diagnosis of obstructive sleep apnea did not occur until a few years after the course of steroid.  In the course of the opinion, the examiner went on to state the presence of weight gain after taking steroids would be necessary to conclude the steroids were an aggravating factor for sleep apnea.  Although the examiner appears to be taking a broader view of the relevant time period, the Court seems to have taken a narrower view, observing the Veteran did gain weight during the interval when he was taking steroids (even if he lost that weight after ceasing the treatment).  Thus, the Court considered that evidence of weight gain to contradict the examiner's statement that there was no weight gain after taking steroids.  This contradiction rendered the Board in error when it found the medical opinion to be adequate.  

The Court also considered the December 2013 examiner's opinion unclear as to how it found the Veteran's sleep apnea symptoms not having changed since he was diagnosed with the condition, demonstrates the sarcoidosis -or the effects of the Veteran's treatment for sarcoidosis- has not in any way contributed to the Veteran's sleep apnea.  Therefore, the Court again concluded it was erroneous for the Board to find this examination was adequate.  

In light of the August 2015 Memorandum Decision, the Board finds that a remand is required in order to obtain additional VA medical opinion regarding the nature, onset, and etiology of the Veteran's obstructive sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding pertinent records of VA treatment dated since August 2015.  

2.  Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, including any pertinent private treatment records he considers relevant to the issue. 

3.  Then, obtain a VA medical opinion by a person with appropriate expertise to address the nature, onset, and etiology of the Veteran's diagnosed obstructive sleep apnea.  

The Veteran contends that his obstructive sleep apnea resulted from weight gain that occurred as a side effect of taking steroid medication to treat his service-connected sarcoidosis.  

The examiner should review the claims file, to include the April 2009, November 2009, October 2013, and December 2013 medical opinions, as well as the February 2013 and August 2015 Court decisions.   

The examiner should opine as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is caused by or related to his service-connected sarcoidosis including its treatment. 

The opinion should include a conclusion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is aggravated by his service-connected sarcoidosis/including its treatment. 

The basis for all the conclusions expressed should be explained.  The examiner should specifically and clearly discuss the Veteran's contention regarding weight gain as a result of his sarcoidosis medication and the relationship between any weight gain and the obstructive sleep apnea. 

If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.   

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




